Citation Nr: 0837451	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-14 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from March 1945 
to November 1945 and December 1945 to January 1946.  He was 
absent without leave from November 1945 to December 1945.  
The veteran also had service with the Regular Philippine Army 
from January 1946 to June 1946.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

The veteran was sent a letter in September 2008, scheduling 
him for a videoconference hearing in October 10, 2008.  He 
failed to appear.  VA records indicate that the hearing was 
scheduled for October 9, 2008.  There is no discrepancy as 
the coordinated universal time and date given to the veteran 
in the Philippines corresponds to the coordinated universal 
time and date in Washington, DC as indicated in VA records.


FINDING OF FACT

The veteran's current low back disorder (back disability) did 
not have onset during active service, did not manifest within 
one year of separation from active service, and is not 
otherwise etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he suffers from lumbar 
osteoarthritis.  In his notice of disagreement, dated 
December 1006, the veteran stated that he "believed this was 
[service connected]" and referred to 38 C.F.R. §§ 3.307, 
3.309 (2007).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service treatment records are absent for any reports of 
treatment for or symptoms of the veteran's back.  A service 
treatment record from June 1946, when the veteran separated 
from service, indicated a normal evaluation of the veteran's 
bones and joints.  These reports, overall, provide evidence 
against the veteran's claim because they show that the 
veteran did not have a low back disorder during service or 
following separation from active service.  

In January 2006, the veteran obtained a radiology report from 
Reyes Clinic and Hospital.  The report indicated that the 
veteran had current lumbar osteoarthritis as the "visualized 
joints shows sign of degenerative osteoarthritis."  However, 
the physician did not offer a conclusion as to the etiology 
of the veteran's lumbar osteoarthritis.

Although this report indicates a current disability, there is 
no other evidence of record which provides a medical nexus 
between the veteran's current low back disorder or symptoms 
and his service.

Furthermore, over six decades elapsed from the time of the 
veteran's separation, and the record is absent for any 
evidence of treatment during that time.  Though not 
dispositive, this lack of treatment is evidence that the 
veteran had no low back symptoms for many years after 
separation from service.  See Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history in determining 
if service-connection is warranted, including a lengthy 
period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  

Indeed, the veteran submitted claims for disability 
compensation in 1967 and sought service connection for mental 
illness and malaria.  In the rating decision rendered in 
August 1967, the RO denied both claims.  At the time of these 
claims, the veteran did not assert service connection for a 
low back disorder or that he even suffered from such a 
disability.  This weighs against the veteran's claim for 
service connection for a low back disorder because, had he 
suffered from his current low back symptoms at that time, it 
would follow that he would have included a claim for service 
connection for a low back disorder in his 1967 claim.

The Board finds that the post-service record provides 
evidence against this claim, clearly indicating a problem 
that began years after service with no connection to service. 

Based on all evidence of record, the preponderance of 
evidence shows that the veteran's current low back disorder 
did not have onset during service, did not manifest within 
one year of separation, and is not otherwise etiologically 
related to his service.  As such, his claim for service 
connection must be denied.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in March 2006 that fully addressed all 
three notice elements and were sent prior to the initial RO 
decision in this matter.  The letter dated March 14, 2006 
informed the veteran of what evidence was required to 
substantiate the claim and of the veteran's and VA's 
respective duties for obtaining evidence.  The letter sent to 
the veteran on March 20, 2008 gave him notice as to how VA 
assigns an effective date and disability rating.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Here, VA has not obtained a medical opinion as to whether the 
veteran's current low back disorder had onset during service 
or was otherwise etiologically related to his service.  The 
record is absent for any evidence of the second element 
discussed in McLendon, an event, injury, or disease occurring 
in service or within a presumptive period.  For that matter, 
there is no competent evidence of record of any association 
between the veteran's current low back disorder and his 
service.  

Furthermore, the Board has carefully considered the Court's 
language in Mclendon that the threshold for showing this 
association is a low one.  However, there is a threshold.  In 
this case, there is no indication that the disability or 
symptoms may be associated with the veteran's service.  Nor 
is there any speculative medical evidence of an association.  
Rather, only the veteran's contentions provide any suggestion 
of such associations.  

If a veteran's mere contention, standing alone, that his 
claimed disability is related to his service or to a service 
connected disability is enough to satisfy the "indication of 
an association," then that element of 38 U.S.C.A. § 5103A is 
without meaning because in every claim, the veteran will 
necessarily so contend.  

An interpretation of a statute that renders part of the 
statutory language superfluous is to be avoided.  See Splane 
v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) ("canons of 
construction requires us to give effect to the clear language 
of statute and avoid rendering any portions meaningless or 
superfluous").  The Board does not find the veteran's 
contentions to rise to the level of the "indication of an 
association" referred to in 38 U.S.C.A. § 5103A or in 
McClendon.

For these reasons, the Board declines to afford the veteran a 
VA examination or obtain a medical opinion in this case.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and a private medical report.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).




ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


